UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-1620



JOHN LEE MORRIS, SR.,

                                                Plaintiff - Appellant,

          versus


NORTH CAROLINA COURT OF APPEALS; NC SUPREME
COURT; NC BUREAU OF INVESTIGATION; BILL WEIS;
GIL WHITFORD; RICK SIMS,

                                               Defendants - Appellees.



Appeal from the United States District         Court for the Middle
District of North Carolina, at Durham.          James A. Beaty, Jr.,
District Judge. (CA-02-327)


Submitted:   August 15, 2002                 Decided:   August 19, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Lee Morris, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        John Lee Morris, Sr., appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint as frivolous.           We

have reviewed the record and the district court’s opinion accepting

the   magistrate   judge’s   recommendation   and   we   affirm    on   the

reasoning of the district court.       See Morris v. N.C. Court of

Appeals, No. CA-02-327 (M.D.N.C. May 22, 2002).          We further deny

Morris’ motions for payment of $35,000 from the North Carolina

Supreme Court for falsification of the record; for payment of

$35,000 from the North Carolina Court of Appeals for falsification

of the record; for replacement of Bibles in every courthouse with

dictionaries and the return of the Bibles to the schools; to amend

his actions upon Jan Taylor & Eisai, Inc., and Mike Jones & the

Budd Group; and for suspension of rules pursuant to Fed. R. App.

P. 2.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                   2